
	
		II
		111th CONGRESS
		1st Session
		S. 290
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Inhofe (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To repeal a requirement with respect to the procurement
		  and acquisition of alternative fuels.
	
	
		1.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
		
